Voto concurrente del Juez Asociado Señor Díaz Cruz
al que se une el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 15 de enero de 1981
Concurro exclusivamente en el resultado porque estimo que los fundamentos de decisión deben fluir de la norma jurídica de igualdad y universalidad enunciada en el Título Preliminar de nuestro Código Civil, las reglas de interpretación de las leyes contenidas en los Arts. 18 y 19 del Código y la vasta jurisprudencia patria.
El fin supremo del Código Civil, su principio inmanente, está declarado en el Art. 22 como: “La ley civil es igual para todos, sin distinción de personas ni de sexo”. La cláusula que a renglón seguido reconoce excepción para “los casos en que especialmente se declare lo contrario” plantea un conflicto interno en el mismo artículo que puede y debe resolverse sin llamar a la noche día, y sin confrontaciones constitucionales; simplemente identificando el propósito auténtico de la ley que es la igual protección de las personas y quitando toda coerci-tividad a la excepción. “[E]l Derecho tiene su fundamento en la moral, y las normas jurídicas son una derivación de las leyes éticas y morales.”(1) “Una norma —dice Coviello— que no regule una relación por vía general abstracta no puede considerarse jurídica; siendo el Derecho una regla de coexis-tencia social, implica orden, igualdad, exclusión de arbitrio individual, y estos efectos suponen que la norma sea estable-cida como general y abstracta.” (2) (Énfasis suplido.)
El Art. 109 del Código Civil, 31 L.P.R.A. see. 385, debe leerse como norma abstracta que brinda igual protección a ambos ex-cónyuges, reconciliada con la finalidad del orden *621jurídico proclamada en el Art. 22 del Código como ley igual para todos, sin distinción de personas ni de sexo.
La interpretación judicial puede, en caso de conflicto entre disposiciones de la ley, reivindicar su valor ético de esencial justicia, negando eficacia a la parte que resulta incompatible con el propósito legislado. Así lo acordó este Tribunal por voz del Juez Benjamín Ortiz al declarar: “Nuestra obligación fundamental, en estos casos, es la de imprimirle efectividad a la intención legislativa, aún hasta el punto de sustituir o eliminar judicialmente alguna frase específica estatutaria que, con diáfana claridad, haya sido incorporada a un esta-tuto por inadvertencia o error, hasta el punto de que esa frase derrote obviamente la intención legislativa que surja de la totalidad de la ley, ya que, en esos casos, debe prevalecer la manifiesta intención del legislador sobre la disposición literal del estatuto que esté en conflicto con esa intención”. Roig Commercial Bank v. Buscaglia, Tes., 74 D.P.R. 986, 997-8 (1953). Cf. Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509, 520 y ss. (1954); Banuchi v. Corte, 64 D.P.R. 112, 120 (1944); Descartes, Tes. v. Tribl. Contrib. y Sucn. Cautiño, 71 D.P.R. 248, 253 (1950); Pueblo v. Mantilla, 71 D.P.R. 36, 43-44 (1950); Calaf v. Sec. Hacienda, 76 D.P.R. 577, 584 (1954).

 Castán Tobeñas, Derecho Civil Español, Común y Foral, lOma ed., 1962, T. 1, Vol. 1, pág. 48.


 Mannuale di diritto civile italiano, Parte Generale, 2da ed., pág. 9, citado por Castán, op. cit., págs. 53-64.